Citation Nr: 9907466	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky  (RO), which denied the benefits sought 
on appeal.   
 

FINDINGS OF FACT

1.  The veteran's lumbosacral strain is not manifested by 
spinal ankylosis, or by a pronounced intervertebral disc 
syndrome.

2.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, do not preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (1998).

2.  The requirements for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran is seeking an evaluation in excess of 40 for his 
service-connected lumbosacral strain.  As a preliminary 
matter, the Board finds that the veteran's claim is plausible 
and, thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a); see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (a 
claim of entitlement to an increased evaluation for a 
service-connected disability is a well-grounded claim).

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The veteran has been provided a recent Department 
of Veterans Affairs (VA) examination to evaluate his back 
disorder and various  treatment records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected back disability.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence is not adequate to fairly determine the 
rating to be assigned for this disability.

A February 1992 rating decision increased the assigned 
evaluation for the veteran's service-connected back 
disability from 20 to 40 percent.  That decision was based on 
a determination that a January 1992 VA examination report 
showed that the veteran had spasm and tenderness of the spine 
with flexion; and tenderness in the right lumbosacral area on 
percussion.  The rating decision also noted findings of 
forward flexion to 20 degrees, backward extension to 8 
degrees, left and right lateral flexion to 15 degrees 
bilaterally.  Right and left rotation was to about 15 
degrees; with complaints of discomfort and pain on motion.  
Rating decisions in September 1993, July 1994, January 1996 
continued the assigned evaluation of 40 percent for the 
veteran's service-connected back disability.  The veteran 
appeals from a March 1997 rating decision which continued 
that rating.

The most recent evidence for consideration in assessing the 
severity of the veteran's back disability includes reports of 
private and VA treatment records and of a VA examination in 
October 1997.  

Progress notes and a statement in February 1997 from Charles 
R. Moore, M.D., noted that the veteran was seen in January 
and February 1997, and was diagnosed with degenerative 
arthritis/disc disease of the lumbar, cervical spine.  The 
statement noted that the chief problem was in the low back, 
manifested by intermittent pain and numbness in the left 
lower extremity

The report of an October 1997 VA examination of the spine 
contains complaints of chronic back pain for years, with 
difficulty with stairs, standing for more than five minutes, 
walking for more than 15 minutes and lifting more than 10 
pounds.  It was noted that the veteran could not run without 
acute exacerbation of his baseline level of pain.  Physical 
examination revealed the veteran to have negative straight 
leg reflexes bilaterally.  Shoulders were with full range of 
motion; however, the veteran grimaced with this whenever his 
elbows were at 145 degrees of flexion with 0 degrees of 
extension bilaterally.  Forward flexion of the lumbosacral 
spine was to 20 degrees with pain; backward extension was to 
5 degrees with evidence of pain.  Lateral bending was to 15 
degrees bilaterally and rotation was to 10 degrees 
bilaterally.  All motions of the lumbar region produced pain 
as evidenced by grimacing and verbalized complaints.  
Palpation of the spine elicited pain throughout.  The veteran 
was unable to squat, secondary to knee and back pain.  On 
neurological examination, cranial nerves II through XII were 
intact, and there was no gross motor deficit.  The report 
noted that X-ray examination of the lumbosacral spine showed 
normal alignment of the vertebral bodies.  The height of each 
vertebral body was maintained.  Minimal degenerative changes 
were shown in the facet joints L4-L5, L5-S1.  Loss of 
definition was shown in the sacroiliac joints bilaterally, 
which the report suggested indicated sacroiliitis.  The 
diagnosis was sacroiliitis.  

Private medical records include a January 1998 progress note 
indicating that the veteran had degenerative disk disease, 
arthritis of the lumbar spine, which was causing a worsening 
of pain in the left lateral thigh.  The left foot reportedly 
felt cold constantly, as if it were asleep; and the left leg 
seemed to buckle.  On neurologic examination, the left 
quadriceps showed considerable muscle loss in comparison to 
the right, and the examiner believed that the veteran had 
slight weakness there.  Knee jerks were 2++ on the right and 
absent on the left.  Ankle jerks were trace bilaterally.  The 
veteran had asymmetry of toe tapping of the left foot 
compared to the right.  The impression was degenerative disk 
disease, lumbar spine, which was noted to be the veteran's 
most severe problem, and which appeared to manifest L3-L4 
radiculopathy.  In an associated January 1998 statement, Dr. 
Moore noted findings of lumbar disc disease with 
radiculopathy.

In a February 1998 statement, Henry Paige Tutt, M.D., 
reported on his review of a magnetic resonance imaging (MRI) 
examination of the lumbar spine.  Dr. Tutt noted that the 
study showed some lumbar spinal stenosis at L4-5 level, as 
well as some bulging at this disc; with no problems seen at 
any other levels.  Dr. Tutt opined that he presumed that this 
was the source of the veteran's back and leg pain.   The 
associated MRI report noted findings of degenerative changes 
seen at L4-5 and L5-S1 with loss of signal; and mild 
degenerative bulge at these levels.  Alignment appeared 
satisfactory; and there was also disk herniation present at 
L4-5.

In a March 1998 statement, Dr. Moore indicated that the 
veteran had severe symptoms from his lumbar disc disease; and 
noted recent findings of asymmetric knee jerks, quadriceps 
atrophy and weakness, as well as weakness of toe tapping on 
the left, all felt to be due to the veteran's back problems.  
Dr. Moore opined his belief that the veteran was disabled in 
large part because of the degenerative disc disease of the 
lumbar spine.

The veteran testified in June 1998 regarding the severity and 
symptomatology of his service-connected lumbosacral strain 
disability, and its effect on his abilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  In reaching its 
decision, the Board must consider the complete history of the 
disability in question as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2 
(1998).  However, where an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  
Thus, the most recent documents created with respect to the 
claims on appeal are the most probative in determining the 
current extent of impairment. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes 
that under  38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion. Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See  38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

The veteran's chronic lumbosacral strain is currently 
evaluated as 40 percent disabling under  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.  Under Diagnostic Code 5292, 
the criteria for a 40 percent evaluation include findings 
reflective of a severe limitation of motion of the lumbar 
spine.  Under Diagnostic Code 5295, the criteria for a 40 
percent evaluation requires findings reflective of a severe 
lumbosacral strain, manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The veteran 
is already assigned a 40 percent evaluation, which is the 
highest rating allowed under Diagnostic Codes 5292 and 5295.  
Consequently, evaluation of his service-connected chronic 
lumbosacral strain under either of those diagnostic codes 
would not yield a higher evaluation for the veteran.  
 
The veteran's service-connected lumbosacral strain disability 
may also be rated under  38 C.F.R. § 4.71a, Diagnostic Codes 
5289 or 5293.  Under Diagnostic Code 5289 the criteria for a 
40 percent evaluation contemplate findings reflective of 
favorable ankylosis of the lumbar spine.  The criteria for 
the next higher 50 percent evaluation contemplate findings 
reflective of unfavorable ankylosis of the lumbar spine.  
However, ankylosis (bony fixation) has not been clinically 
demonstrated or diagnosed.

The veteran's service-connected lumbosacral strain disability 
may also be rated under  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under that code the criteria for a 40 percent 
evaluation contemplate findings reflective of intervertebral 
disc syndrome, with severe, recurring attacks, with 
intermittent relief.  The criteria for the next higher 60 
percent evaluation requires findings reflective of a 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

On reviewing the evidence of record, the Board does not find 
a basis for an increase in excess of 40 percent for the 
veteran's service-connected lumbosacral strain  disability.  
The most recent clinical evidence shows that the veteran was 
experiencing pain on all motions of the lumbar region.  The 
veteran's level of impairment due to his lumbar disability 
was severe with radiculopathy at L3-L4, which produced back 
and left leg pain.  The most recent clinical records do not 
show evidence reflective of unfavorable ankylosis of the 
lumbar spine; or reflective of a pronounced intervertebral 
disc syndrome; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  The veteran's service-connected 
back disability therefore does not show the criteria 
necessary for a higher evaluation under Diagnostic Codes 5289 
or 5293.  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his low back condition.  Based on 
this information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's lumbosacral 
strain disability.  The Board has also considered the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity, as well as the effects upon 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The functional impairment which can be attributed to 
pain or weakness has also been considered, see 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca, 8 Vet.App. at 206.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Total Rating

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) and Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  A claim for a total rating for compensation 
purposes based on a veteran's contention that he is unable to 
secure and follow a substantially gainful occupation due to 
service-connected disabilities shares the essential 
characteristics of a claim for an increased rating.  See 
Suttmann v. Brown, 5 Vet. App. 127, 128 (1993) and Proscelle, 
2 Vet. App. at 631.  The veteran has presented a well-
grounded claim within the meaning of  38 U.S.C.A. § 5107(a).  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15 
(1998). A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases, except where specifically 
prescribed by the VA's Schedule for Rating Disabilities 
(Schedule).  

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. § 4.16 are met.  See  38 
C.F.R. §§ 3.340, 4.15. However, if the total rating is based 
on a disability, or combination of disabilities, for which 
the Schedule provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  See  38 U.S.C.A. § 1155; 38 C.F.R. § 3.341.  
Furthermore, entitlement to individual unemployability for 
compensation must be established solely on the basis of 
impairment arising from service-connected disabilities.  See 
38 C.F.R. § 3.341(a);  Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In this case, service connection is in effect for lumbosacral 
strain, rated as 40 percent disabling; amputation, scar, of 
the left 2nd toe, rated as 10 percent disabling; left thigh 
contusion with residual antero-lateral area numbness, rated 
as noncompensably disabling; left ankle injury with residual 
scar, rated as noncompensably disabling; and for a left thigh 
split thickness skin graft scar, rated as noncompensably 
disabling.  The combined rating is 50 percent.  

Therefore, it is clear that the veteran does not meet the 
schedular requirements necessary for the assignment of a 
total rating under  38 C.F.R. § 4.16(a).  See 38 C.F.R. § 
4.25 (1998).  Since he does not satisfy the percentage 
requirements of 38 C.F.R. § 4.16(a), any entitlement to the 
benefit must be established under  38 C.F.R. § 4.16(b).  The 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage.").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran claims that impairment due to his service-
connected lumbosacral strain and left foot disabilities have 
made him unemployable.  He has not claimed, however, and the 
record does not contain evidence, that his other service-
connected disabilities alone, in combination among 
themselves, or in combination with his back or foot 
disabilities, have caused him to be unemployable for VA 
purposes.
He indicated through his representative that his occupation 
as a welder was hindered by his service connected back and 
left foot disabilities, in that he was unable to carry the 
welding equipment around easily.  He further stated that his 
nonservice connected conditions did not affect his employment 
when he was unable to continue work as a welder in 1987.  On 
the basis of the foregoing, the veteran  maintains that he is 
entitled to a total disability evaluation for compensation 
purposes, including entitlement under extra-schedular 
provisions of 38 C.F.R. § 3.321.  

The evaluation for the veteran's lumbosacral strain 
disability has been considered above, where it was determined 
that he was not entitled to an evaluation in excess of 40 
percent.  The veteran's service-connected amputation, scar, 
of the left 2nd toe, has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5172 (1998), for amputation of toes 
other than the great toe, with removal of metatarsal head; 
and under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998), for 
superficial scars, which are tender and painful on objective 
demonstration.  Under Diagnostic Code 5172, amputation 
without metatarsal involvement warrants a noncompensable 
evaluation; and amputation of one or two toes, other than the 
great toe, with removal of metatarsal head, warrants a 20 
percent evaluation.  In this case, the evidence of record 
shows no metatarsal involvement.  Therefore, an increase is 
not warranted under this code.  Under Diagnostic Code 7804, a 
10 percent evaluation is the only assignable rating, which is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  A January 1997 Board decision 
granted a 10 percent evaluation under this provision on the 
basis of hearing testimony and recent VA examinations.   The 
record does not show any resulting limitation of function due 
to the veteran's service connected amputation, scar, of the 
left 2nd toe required to warrant an increase under  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  In this regard, the Board 
notes that the report of recent VA examination in October 
1997 shows that the left foot second toe had been removed.  A 
skin stub remained, which permitted a 45 degree hallux valgus 
deformity to the left great toe.  The impression was 
amputation of second toe of the left foot.  

There is little in the way of clinical findings that would 
demonstrate that the veteran's other service connected left 
foot disability, a left ankle injury with residual scar, was 
more severely disabling than represented by the current 
noncompensable evaluation under Diagnostic Code 7805.  The 
recent October 1997 VA examination report shows findings of a 
scar of the left ankle, laterally above the lateral 
malleolus, 3 cm by .5 cm, with no subcutaneous adherence, and 
well healed where the skin was sutured.  X-ray images of the 
left foot and ankle showed post-operative, post-trauma and/or 
arthritic changes.  The impression was stable appearance of 
the left foot and ankle when compared with prior study.  
There is no evidence of moderate limitation of motion as 
required under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

On the basis of the foregoing, the Board is unable to 
conclude that due to service connected disability the veteran 
is precluded from all forms of substantially gainful 
employment consistent with his education and employment 
background.  The Board notes the fact that the veteran was 
born in November 1945 and reportedly completed the 10th grade 
of high school, as well as a nine month welding school 
program, with a number of years of work experience in that 
field.  The Board also notes that the record strongly 
indicates that the veteran's more debilitating symptomatology 
is not primarily due to his service-connected disabilities.  

On the contrary, the record shows that the veteran also 
suffers other significant  non-service connected disorders.  
These non-service connected disorders include severe 
degenerative changes on examination of multiple joints with 
psoriatic arthritis; hypertension; peptic ulcer disease; 
multiple bony surgeries, secondary to arthritis destruction 
of the joints; reported borderline hypoglycemia, asbestosis 
and nocturia; psoriasis; pes planus and hallux valgus 
deformities of both feet; traumatic amputation of the digits 
of the left hand; and cataract surgery of the right eye.  
Private treatment records show that the veteran also suffers 
from degenerative arthritis/disc disease of the cervical 
spine.  While these conditions in combination contributed 
significantly to the veteran's disability, they are not for 
consideration in determining whether the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  

Private statements from Dr. Moore contain opinions that the 
veteran is totally disabled due to degenerative 
arthritis/disc disease of the lumbar and cervical spine; and 
psoriatic arthritis.  However, arthritis of the cervical 
spine and psoriatic arthritis are not service-connected 
disabilities.  The report of recent VA examination in October 
1997 notes that the veteran had been on Social Security 
Disability since 1987, secondary to his arthritis and low 
back pain.  These records provide some evidence on the issue 
at hand, with respect to whether the veteran is entitled to a 
total disability rating based on individual unemployability 
as a result of his lumbosacral strain or other service-
connected disabilities.  However, the preponderance of the 
evidence, including that discussed in the increased rating 
section of this decision, does not show that the veteran's 
service-connected disabilities, including his lumbosacral 
strain, preclude him from engaging in substantially gainful 
employment 

Therefore, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and a total disability evaluation based on 
individual unemployability claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the finding of 
the Social Security Administration (SSA) that supports the 
veteran's claim that he is disabled.  However, it has been 
resolved in various cases that, while SSA decisions are 
pertinent to the adjudication of a claim for VA benefits, 
they are not controlling for VA purposes.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991);  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The SSA determination, while 
supporting the veteran's claim to a small extent in that it 
determined that he is disabled, was not shown to be based 
solely on the appellant's service-connected disabilities.  In 
considering the veteran's entire clinical history, the Board 
is unable to conclude that he is precluded from all forms of 
substantially gainful employment solely because of his 
service-connected disabilities.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

An increased evaluation for lumbosacral strain is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

